Citation Nr: 1308638	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO. 11-11 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chronic obstructive pulmonary disease (COPD). 

2.  Entitlement to service connection for COPD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The appellant had active service from September 1961 to June 1962, from December 1990 to January 1991, and periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) from 1974 to 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appellant requested a hearing in her May 2011 Substantive Appeal. The hearing was scheduled for December 2012 and she was properly notified in November 2012. In a November 2012 statement, her representative informed VA that she wished to cancel her hearing because of her health conditions and the distance she must travel to the VA RO. The representative stated that they wished the case to be forwarded to the Board to be decided based upon the evidence already of record. The Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (2012). 

The issue of service connection for COPD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The appellant's claim for service connection for COPD was most recently denied in February 2002. She did not appeal that decision. 

2. Evidence associated with the claims file since February 2002 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for COPD. 


CONCLUSION OF LAW

Evidence received since the February 2002 rating decision that denied service connection for COPD, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012). In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2012). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In February 2002, the RO denied the appellant's claim for service connection for COPD on the basis that new and material evidence was not submitted. She did not submit a notice of disagreement and the rating decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2012). Her initial claim for service connection for COPD was denied in December 1994. The RO concluded that her COPD pre-existed service and was not aggravated by service. In an October 1996 unappealed and final rating decision, the RO found that new and material evidence had not been received to reopen the previously denied claim for service connection for COPD. 

Under 38 U.S.C.A. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim. King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions). However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence. See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992). Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

At the time of the February 2002 denial, the record consisted of service treatment records (STRs), post-service medical records, and lay statements from the appellant's friends. Subsequently, additional private medical records and lay statements were submitted. Among the new private medical evidence was a June 1996 letter from Dr. A. H., a pulmonologist. Dr. A. H. stated that the appellant first reported problems breathing in January 1991, when her Reserve unit was activated and sent to Fort Bragg to prepare for deployment to the Persian Gulf. The appellant was evaluated, diagnosed with COPD, and found unfit for overseas deployment. Since that time, Dr. A. H. stated that the appellant has received treatment for COPD from several physicians. She stated that a Dr. C. told her that her smoking had not damaged her lungs, but instead that her COPD was caused by chemical exposure. Dr. A. H. concluded that the appellant had worsening COPD, nicotine addiction, and a history of occupational exposure to chemicals such as hydrochloric acid, Freon, and possible chemical spills. 

Dr. A. H.'s statement is material because when read together with other evidence of record, it raises a reasonable possibility of substantiating the appellant's claim based upon the theory of aggravation of a pre-existing disability. Specifically, in October 2001, the appellant stated that her COPD worsened while she was in service, and she was exposed to smoke and chemicals from a controlled burn of forest near Fort Bragg in March 1995. Her STRs confirm that she was treated for an exacerbation of her COPD at that time. In April 1996, a private hospital note stated that the appellant's COPD had severely deteriorated over the previous six months. 

New evidence raises a reasonable possibility of substantiating the claim if when considered with the evidence already of record, it would trigger the Secretary's duty to assist by providing a medical opinion. Shade v. Shinseki, 24 Vet. App. 110 (2011). In this case, the combined evidence of record indicates that the appellant's COPD may have been aggravated by a qualifying period of service. Reopening of the appellant's the claim for service connection for COPD based on the receipt of new and material evidence is therefore warranted. 

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).



ORDER

New and material evidence having been received, the claim for service connection for COPD is reopened; the appeal is granted to this extent only.


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal. The following further development is required. 

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in line of duty. 38 U.S.C.A. § 101(21)(24), (West 2002); 38 C.F.R. § 3.6(a) (2012). Active military, naval, or air service also includes any period of INACDUTRA in which the individual concerned was disabled from injury incurred in the line of duty. Id. Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1131. ACDUTRA includes full time duty performed by members of the National Guard of any state or Reservists. 38 C.F.R. § 3.6(c). INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state. 38 C.F.R. § 3.6(d).

In her May 2011 Substantive Appeal, the appellant testified that she served in the U. S. Army Reserve from March 1974 to September 1996. In February 2011, she submitted documentation of her completion of 20 years in the U. S. Army Reserve. It does not appear, in reviewing the record, that all of the appellant's periods of service, including her Reserve duty, have been verified. Thus, a remand is necessary so that her periods of service, including dates of ACDUTRA and INACDUTRA may be verified, and so that an attempt can be made to obtain all of her STRs, including those from the Reserve duty periods. 

The Board notes that veterans who serve on regular active duty are entitled to several presumptions -- such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries that undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service -- to assist them in substantiating their service connection claims. 38 U.S.C.A. §§ 1111 , 1112, 1153 (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2012). However, the presumption of sound condition does not apply to an appellant whose claim is based on a period of ACDUTRA who has not previously established veteran status. Smith v. Shinseki, 24 Vet. App. 40, 44 (2010). Moreover, "where a claim is based on a period of [ACDUTRA], the presumption of aggravation under [38 U.S.C.A.] § 1153 is not applicable." Id. at 48; see Donnellan v. Shinseki, 24 Vet. App. 167, 171   (2010).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111 (West 2002); VAOGCPREC 3-2003. A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2012).

In VAOGCPREC 3-2003, VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service. The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition. See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003). 

The record shows that the appellant was first diagnosed with COPD on active duty in January 1991, during an examination to determine whether she was qualified for overseas deployment. The record shows subsequent increases in severity of her COPD. VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83. 

In this case, the appellant was diagnosed with COPD soon after entering a period of active duty. At that time, she gave a three to four month history of exertional dyspnea. The evidence shows that between January 1991 and June 1996, this condition increased in severity. Thus, there is an indication that her periods of active duty, ACDUTRA, and INACDUTRA may have aggravated her COPD beyond its natural progression. The Board does not have sufficient medical expertise to ascertain whether the appellant's COPD clearly and unmistakably existed prior to service and was not aggravated by service. Thus, a VA examination is required. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

Accordingly, the case is REMANDED for the following action:

1. The RO must attempt to verify all of the appellant's dates of Reserve component service, including all dates of additional active duty, ACDUTRA, and INACDUTRA with the U.S. Army Reserve. 

2. The RO must request the appellant's treatment records from her U.S. Army Reserve service from 1974 to 1996. Requests should be made to the National Personnel Records Center, the Records Management Center, and/or the appellant's Army Reserve unit or any other location, as appropriate. 

3. Schedule the appellant for an examination with an appropriate clinician. 

The purpose of the examination is to determine whether the appellant has COPD that had its onset or was aggravated during active service; is otherwise related to any incident of service, or existed prior to service and was aggravated by service.

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the appellant. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the appellant, and whether the examiner explained the factual and medical bases for any opinion. 

c) The examiner must take a detailed history from the appellant. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the appellant, the examiner must so state, with a complete explanation in support of such a finding. 

d) The examiner must provide an opinion as to whether the appellant's COPD began during active service; or, is related to any incident during active service; or, existed prior to service and was aggravated by service. The examiner is advised that the evidentiary standard whether a condition existed prior to a period of active service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

e) After reviewing the records, examining the appellant, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to each of the following questions:

i) As to the appellant's periods of active duty only, on the basis of the clinical record, can it be concluded as medically undebatable that the appellant's COPD preexisted her entry into a period of active military service?

ii) As to the appellant's period of active duty only, if it is found as medically undebatable that COPD did clearly preexist a period of active duty, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

iii) As to the appellant's periods of ACDUTRA and/or INACDUTRA, is it as likely as not that the appellant's COPD preexisted a qualifying period of ACDUTRA and/or INACDUTRA?

iv) As to the appellant's periods of ACDUTRA and/or INACDUTRA, if COPD did preexist a qualifying period of ACDUTRA and/or INACDUTRA, is it at least as likely as not that the COPD was aggravated beyond the natural progression of the disease by a qualifying period of ACDUTRA or INACDUTRA?

v) If COPD is not found to have so preexisted any qualifying period of service, is it at least as likely as not that it had its onset during active military service, a period of ACDUTRA, or period of INACDUTRA? 

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

g) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. A complete explanation for such a finding must be provided. 

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefits sought on appeal remain denied, in whole or in part, the appellant and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


